UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 99-1957



JOHN PAUL TURNER,

                                               Plaintiff - Appellant,

          versus


BILL   CLINTON,     President;   GEORGE    ALLEN,
Governor,

                                              Defendants - Appellees.




                             No. 99-1959



JOHN PAUL TURNER,

                                               Plaintiff - Appellant,

          versus


DAVID S. KUYKENDALL, VDOC, District 12 - P. O.
Box 238, Staunton, Virginia 24402-0238,

                                                Defendant - Appellee.
                       No. 99-1960



JOHN PAUL TURNER,

                                     Plaintiff - Appellant,

          versus


DAVID S. KUYKENDALL,

                                     Defendant - Appellee.




                       No. 99-1962



JOHN PAUL TURNER,

                                     Plaintiff - Appellant,

          versus


A. LEE ERVIN,

                                     Defendant - Appellee.




                       No. 99-1963



JOHN PAUL TURNER,

                                     Plaintiff - Appellant,




                            2
          versus


AUGUSTA COUNTY SHERIFF’S DEPARTMENT; AUGUSTA
GENERAL DISTRICT COURT; AUGUSTA COUNTY CIRCUIT
COURT; COMMONWEALTH’S ATTORNEYS OFFICE; VIR-
GINIA STATE POLICE,

                                          Defendants - Appellees.



Appeals from the United States District Court for the Western
District of Virginia, at Roanoke. Samuel G. Wilson, Chief District
Judge. (CA-95-1114, CA-96-131-R, CA-96-409-R, CA-95-1026-R, CA-95-
946-R)


Submitted:   September 30, 1999         Decided:   October 6, 1999


Before NIEMEYER, WILLIAMS, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


John Paul Turner, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                  3
PER CURIAM:

     John Paul Turner appeals the district court’s orders denying

Turner’s motions to reopen certain cases that were previously

dismissed.    We have reviewed the records and the district court’s

orders and find no reversible error. Accordingly, we deny Turner’s

motions for leave to proceed in forma pauperis and dismiss the

appeals on the reasoning of the district court.       See Turner v.

Clinton, No. CA-95-1114; Turner v. Kuykendall, No. CA-96-131-R;

Turner v. Kuykendall, No. CA-96-409-R; Turner v. Ervin, No. CA-95-

1026-R; Turner v. Augusta County Sheriff’s Dep’t, No. CA-95-946-R

(W.D. Va. June 10 & 11, 1999).        The motions for appointment of

counsel and for consolidation of all pending cases are denied.    We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                           DISMISSED




                                  4